Citation Nr: 1308428	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  12-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to April 1954. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing.  A transcript of the hearing is associated with the claims file.

In October 2012, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records pertinent to the present appeal.  The AMC considered the additional evidence when the claim was readjudicated in a February 2013 supplemental statement of the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

During the pendency of the appeal, the Veteran manifested, at worse, Level II hearing in his left ear.  



CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met for the period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO did provide the appellant with notice in May 2011, prior to the initial decision on the claim in October 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  Specifically, the May 2011 letter informed the Veteran of what evidence was needed to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In this case, all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.   The Veteran has not identified any outstanding evidence that is pertinent to the issues being decided herein.  He was also provided an opportunity to testify at a hearing before the Board. 

The Board does acknowledge that the Veteran's service treatment records have not been obtained.  The RO did request his records from the records repository and the Department of the Army; however, April 1992 and July 1992 responses from the National Personnel Records Center (NPRC) indicate that NPRC did not have the Veteran's service treatment records or records from the Surgeon General's Office.  In March 1993, the Department of the Army responded to an April 1992 inquiry informing VA that it did not maintain records of discharged Army personnel.  A March 2007 Personnel Information Exchange System (PIES) response also indicates that the Veteran's records are fire-related and that it is very unlikely that there are any service treatment records in the reconstructed record.  It stated that the NPRC had done an extensive and thorough search of the records among the holdings and were unable to locate the requested records.  Based on this evidence, the Board finds that the Veteran's service treatment records have been destroyed, and further attempts to locate them would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Moreover, the Board notes that the crux of this case turns on the current severity of the Veteran's left ear hearing loss.  Thus, the service treatment records for the period from June 1952 to April 1954 would not be probative, as the current claim was not filed until April 2011.

The Board further observes that this case was remanded in October 2012 in order to obtain outstanding VA treatment records and to afford the Veteran the opportunity to identify any private treatment that he received for his hearing loss disability.  Specifically, the Board noted the Veteran's July 2012 hearing testimony that suggested he had an audiological evaluation in June 2012.  Thereafter, the AMC sent the Veteran a letter requesting that he identify any VA or non-VA facilities at which he had treatment for or examination of his hearing and requesting that he provide VA with the necessary authorization to release any identified records to VA.  The Veteran, however, did not provide any additional names of providers or authorization and consent forms.  As directed, the AMC obtained the updated VA treatment records dated through October 2012 and associated the records with the Veteran's electronic claims file (Virtual VA).  Therefore, the Board finds that the AMC has substantially complied with the January 2011 Remand directives such that no further action is necessary in this regard.  

In addition, the Veteran was afforded VA examinations in May 2011 and December 2011 in connection with his claim for an increased evaluation for his service-connected left ear hearing loss.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case. 

The Board does observe that the May 2011 VA examiner did not review the claims file; however, he did review the Veteran's own reported history and perform a physical examination that addressed the rating criteria.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, during the course of the appeal, the Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455. 

In this case, the December 2011 VA examiner specifically addressed the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  In this regard, he noted that the Veteran's hearing loss impacted his occupational functioning and daily activities because he had difficulty listening in group situations or in any background noise.

Moreover, in Martinak, the Court noted that even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examination here.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left ear hearing loss disability since he was last examined.  38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  Moreover, the Board finds that there has been substantial compliance with the directives contained in the October 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In short, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Additional development efforts at this time would only result in unnecessary delay. Thus, the Board will proceed with adjudication.



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, as in this case, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Similarly, where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran's left ear hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85.  However, whereas here, the veteran is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear is assigned a numeric designation of Level "I" for evaluation purposes.  See 38 C.F.R. § 4.85(f).  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b)  further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% of
discrim-
ination
0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON PURETONE THRESHOLD AVERAGE

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for left ear hearing loss.  

In this regard, a December 2006 VA examination audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



A
500
B
1000
C
2000
D
3000
E
4000
(B+C+D+E)/4
Average
LEFT
15
35
60
60
60
53.75

Speech recognition testing indicated a score of 92 percent for the left ear, which the examiner noted was "excellent."  The examiner diagnosed normal hearing from 250 to 500 Hertz and mild to profound sensorineural hearing loss above 500 Hertz in the left ear.

A February 2008 VA audiology treatment note documents the Veteran's report that his hearing loss had not changed since his December 2006 VA examination.  An audiogram was conducted; however, the audiogram results were not included in the treatment note.  The examiner noted that results showed left ear hearing within normal limits through 750 Hertz with a mild to moderately severe sensorineural hearing loss in the higher frequencies.  Speech recognition testing indicated a score of 100 percent for the left ear.

A March 2008 VA audiology treatment note indicates that the Veteran was fitted with new hearing aids.  The examiner noted that the Veteran was able to repeat "s" and "z" spondee words as well as answer questions appropriately without visual assistance when speech was presented at normal conversational intensity after he was fitted with his bilateral hearing aids.

A May 2011 VA examination report included an audiogram which revealed pure tone thresholds, in decibels, as follows:


A
500
B
1000
C
2000
D
3000
E
4000
(B+C+D+E)/4
Average
LEFT
15
45
60
60
55
55

Speech recognition testing indicated a score of 90 percent for the left ear.  The examiner diagnosed hearing within normal limits through 750 Hertz with a moderate to moderately-severe essentially sensorineural hearing loss in the mid to higher frequencies in the left ear.  He also noted that the Veteran's left ear hearing loss at 8000 Hertz was significantly worse than his December 2006 audiogram.  

A December 2011 VA-sponsored examination audiogram revealed pure tone thresholds, in decibels, as follows:


A
500
B
1000
C
2000
D
3000
E
4000
(B+C+D+E)/4
Average
LEFT
10
45
55
60
55
53.75

Speech recognition testing indicated a score of 92 percent for the left ear, which the examiner noted was "good."  The examiner diagnosed normal hearing through 500 Hertz with a moderate to moderately severe sensorineural hearing loss from 1000 to 8000 Hertz in the left ear.  The examiner also opined that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work, because the Veteran had difficulty listening in a group situation or in the presence of background noise.

A May 2012 VA audiology treatment note shows that the Veteran reported he had no changes in his hearing loss since his May 2011 VA examination.  He stated that he "faithfully" wore his bilateral hearing aids every day for approximately 16 to 18 hours.  An audiogram was conducted and audiogram results were not included in the note.  The examiner noted that the Veteran had hearing within normal limits through 500 Hertz with a slight to moderate sensorineural hearing loss in the mid to higher frequencies.  Speech recognition testing indicated a score of 100 percent for the left ear.  

A review of the audiological testing of record reveals that the disability is not severe enough to warrant a compensable rating under the schedular criteria.  

When evaluating the left ear hearing loss disability using the December 2006 VA examination speech recognition score of 92 percent discrimination and the audiometric findings of an average decibel loss of 53.8 in the left ear, a numeric value of I is derived for the left ear.  See 38 C.F.R. § 4.85, Table VI.  Because the right ear is not service-connected, a numeric value of I is used in Table VII.  When the right and left ear values are applied to Table VII, it is apparent that a noncompensable disability evaluation is warranted for the Veteran's left ear hearing loss under the provisions of 38 C.F.R. § 4.85.  

When evaluating the left ear hearing loss disability using the May 2011 VA examination speech recognition score of 90 percent discrimination and the audiometric findings of an average decibel loss of 55 in the left ear, a numeric value of II is derived for the left ear.  See 38 C.F.R. § 4.85, Table VI.  Because the right ear is not service-connected, a numeric value of I is used in Table VII.  When the right and left ear values are applied to Table VII, it is once again apparent that a noncompensable disability evaluation is warranted for the Veteran's left ear hearing loss under the provisions of 38 C.F.R. § 4.85.  

When evaluating the left ear hearing loss disability using the December 2011 VA examination speech recognition score of 92 percent discrimination and the audiometric findings of an average decibel loss of 53.8 in the left ear, a numeric value of I is derived for the left ear.  See 38 C.F.R. § 4.85, Table VI.  Because the right ear is not service-connected, a numeric value of I is used in Table VII.  When the right and left ear values are applied to Table VII, it is apparent that a noncompensable disability evaluation is warranted for the Veteran's left ear hearing loss under the provisions of 38 C.F.R. § 4.85.  

The schedular criteria are specific, and the Veteran's left ear hearing loss is simply not of sufficient severity to warrant a compensable rating.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Rating Schedule does provide for modified rating of "exceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86(b).  This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of environmental noise.  When this pattern of impairment is present, a speech discrimination test conducted in a quiet room with sounds amplified does not always reflect the extent of impairment experienced in an ordinary environment.  See 64 FR 25200, 25203 (May 11, 1999).  However, a review of the audiometric testing of record reveals that no such exceptional pattern of hearing impairment has been demonstrated in this case.  Specifically, the available audiometric findings do not show him to have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.   Nor does he have a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 Hertz. 

Based on the foregoing, the preponderance of the evidence is against the assignment of a compensable rating for left ear hearing loss.  The Board has also considered whether staged ratings are appropriate in this case.  However, at no time during the relevant appeal period has the service-connected left ear hearing loss more nearly met or nearly approximated the compensable criteria under Diagnostic Code 6100.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left ear hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left ear hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 




ORDER

A compensable rating for left ear hearing loss is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


